                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:16CR299

        vs.
                                                         ORDER ON APPEARANCE FOR
ANTHONY MCQUINN,                                       SUPERVISED RELEASE VIOLATION

                       Defendant.


       The defendant appeared before the Court on July 12, 2021 regarding Second
Amended Petition for Offender Under Supervision [128]. Julie B. Hansen represented the
defendant. Kimberly C. Bunjer represented the government. The defendant was advised of
the alleged violation(s) of supervised release, right to retain or appointment of counsel, and
any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The government made an oral motion to dismiss Amended Petition for Offender Under
Supervision [115]. The government’s oral motion to dismiss Amended Petition for Offender
Under Supervision [115] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release and
the defendant should be held to answer for a final dispositional hearing. Fed. R. Crim. P.
32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before
U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L. Hruska U.S.
Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:00 a.m. on August 25, 2021.
       The government moved for detention based upon risk of flight and danger. The
defendant requested a detention hearing which was held. The court finds that the defendant
failed to meet his burden to establish by clear and convincing evidence that he will not flee or
pose a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18
U.S.C. § 3143(a)(1). The government’s motion for detention is granted as to risk of flight and
danger and the defendant shall be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded a
reasonable opportunity for private consultation with defense counsel. Upon order of a United
States court or upon request of an attorney for the government, the person in charge of the
corrections facility shall deliver the defendant to the United States Marshal for an appearance
in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 12th day of July, 2021.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge




                                              2
